 DECISIONS OF NATIONAL LABOR RELATIONS BOARDITT Continental Baking Company, Inc. and RetailClerks Union Local 1504, chartered by RetailClerks International Association, AFL-CIO, Peti-tioner. Case 13-RC-14224August 11, 1977DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 17, 1976, the Regional Director forRegion 13 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe found appropriate, in accord with the Petitioner'srequest, separate units of thrift store employees at 2of the Employer's 21 branch locations in theMetropolitan Chicago area. Thereafter, in accor-dance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request forreview of the Regional Director's decision, togetherwith a supporting brief, on the grounds that theRegional Director made erroneous findings of factand departed from Board precedent in finding thesingle store units appropriate.The National Labor Relations Board, by telegraph-ic order dated January 27, 1977, granted the requestfor review and stayed the election pending decisionon review. Thereafter, the parties filed briefs onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review,including the briefs on review, and makes thefollowing findings:The Regional Director concluded that the nineemployees at the Hazel Crest, Illinois, thrift store andthe six employees at the Matteson, Illinois, thriftstore locations constituted separate appropriate unitsbased on his findings that the individual stores haveautonomous management and maintain separate anddistinct identities. The Employer contends that therecord evidence herein rebuts the presumptionfavoring the appropriateness of the requested singlethrift store units. We find merit in this contention.The Employer operates a nationwide chain ofbread and cake bakeries which are organized intoadministrative divisions called regional offices. TheEmployer's office in River Grove, Illinois, coordi-nates the operations of eight bakeries in fiveI As identified by the 1970 U.S. Bureau of Census report on StandardMetropolitan Statistical Areas.231 NLRB No. 61Midwestern States, including three which are locatedin and serve the Chicago metropolitan area. These 3are a Hostess Cake bakery at Schiller Park, Illinois,and 2 Wonder Bread bakeries in Chicago andHammond, Indiana, whose products are distributedthrough 31 branch locations from which it operatesapproximately 400 wholesale routes, as well as 21over-the-counter retail thrift stores. The bakeryproducts are shipped by tractor-trailer to the variousbranches for reloading onto smaller trucks fordelivery to grocery stores by route salesmen. Thebranches are combination garage-warehouse distri-bution centers, all of which typically contain truckrepair and garage facilities, an office for branchsupervision, a settlement room for driver-salesmen,and a storage area for returned bakery products.Branches are grouped along product lines, belongingto either the cake or bread division. Thus, theHostess Cake bakery has established 19 cakebranches, and the 2 Wonder Bread plants, which areoperated as a single bakery, distribute their productsthrough 12 bread branches.The Employer maintains thrift stores at each of the12 bread branches and at 9 of the 19 cake branches,in which primarily returned or unsold cake andbread products are sold to the public at discountprices. Geographically, 13 of the 21 thrift stores arelocated in the Chicago metropolitan area, and 4 arein the contiguous Gary-Hammond-East Chicagometropolitan area.' The stores at Rockford, Peoria,and Urbana, Illinois, and Michigan City, Indiana,are outside those metropolitan areas. The requestedHazel Crest and Matteson stores are approximately 5miles apart and the next closest store, at Dolton, isabout the same distance from Hazel Crest.There is no evidence of any bargaining history forthrift store employees at any of the 21 branch thriftstores here involved. With regard to other branchemployees, the record shows that the Employer is aparty to a multiemployer contract with InternationalBrotherhood of Teamsters Local 142 which includesin its coverage all inside employees (other than thriftstore employees) at the Indiana branches plus abranch at Dolton, Illinois, and another multiemploy-er contract with Teamsters Local 734 includingsimilar employees at all the other Illinois branches.The Employer also has a multiemployer contractwith Teamsters Local 142 covering sales drivers, salessupervisors, and transport drivers at the Indianabranches, plus Dolton, and one with Teamsters Local734 covering such employees at all but five Illinoisbranches. Also, a unit of mechanics at all Indianabranches is represented by Teamsters Local 142, anda unit of all Illinois based mechanics is represented326 ITT CONTINENTAL BAKING CO.by International Association of Machinists, Local701.Each of the Chicago cake and bread bakeries has ageneral manager with full responsibility for, andadministrative control over, the entire operation ofthe bakery and its branches. Labor relations policies,payroll, and employee records are centralized at thepersonnel office of each bakery. Under each bakerygeneral manager is a general sales manager and areasales managers who oversee the distribution and saleof either bread or cake products at wholesale.Employed at every branch are driver-salesmen,warehousemen, and mechanics who are immediatelysupervised by branch managers (or branch supervi-sors at smaller branches such as Hazel Crest).Thrift stores, on the other hand, are under thedirect supervision of a thrift store sales manager foreach bakery subdivision. These sales managers, whoreport to the general manager, are responsible for allaspects of thrift store operations within their respec-tive bakery subdivisions. The sales managers do notoccupy offices at the bakeries, but are constantlycalling on thrift stores, maintaining almost dailytelephone contact from store to store and almostweekly in-person communication with each storeconcerning, inter alia, inventory, sales, merchandis-ing, pricing, hours, staffing, and physical appearance.The sales managers also confer with each otherregularly to arrange for product interchange, called"standard transfers," among and between the respec-tive branches, because all thrift stores, whether atcake or bread branches, offer for sale a mix of breadand cake products.The 21 thrift stores are staffed by approximately112 employees, including about 65 full timers. Storemanpower levels and hours of operation are set bysales managers and vary primarily according tolocation. Thrift store employees punch the sametimeclock as other branch employees, have uniformcompany nonunion fringe benefits, and receivestandard wage rates based on an annual survey,conducted by the bakery personnel departments, ofcompetitive wages paid in the Chicago marketingarea.Within each store is a thrift store manager who hascertain duties and responsibilities apart from otherstore employees. Thrift store managers prepareemployee work schedules and submit weekly inven-tory reports which are utilized by sales managers inpreparing "standard transfers." In the event of ashortage or overage of inventory, thrift store manag-ers have instructions to notify someone in authoritybut cannot take any corrective action on their ownwithout first securing sales manager approval. Norare thrift store managers authorized to imposedisciplinary action on store employees, but may onlybring such employee problems to the attention of thesales manager, branch manager, supervisor, or thebakery personnel department. If thrift store employ-ees fail to report for work, store managers canrequire others to work overtime but must thereafterobtain after-the-fact approval from the branchmanager or supervisor, who customarily sign allbranch employee timecards before forwarding themto the bakery payroll department.The record evidence relating to thrift store employ-ee supervision shows that, although the sales manag-er submits annual budgetary information in connec-tion with his responsibility for thrift store manpowerlevels, the actual request for store replacements oradditional personnel may be initiated by either athrift store manager, branch manager, supervisor, orthe sales manager, and that the hiring authorizationmust be approved at the bakery or regional level. Thebranch manager or supervisor ordinarily interviewsemployee applicants whom they refer, along withtheir evaluation of them, to the sales manager whothereupon makes a final hiring decision contingentonly upon a medical examination. As a matter ofcourtesy, the sales manager usually defers to thebranch manager or supervisor in the event the latterhas any objection to a particular applicant.All new thrift store hires undergo a 20-dayprobationary and training period during which theyalso receive an orientation by bakery personneldepartment employees. Sales managers make fre-quent visits to stores with trainees in order to observetheir work and to get the views of the store manager.After the 20-day period, the sales manager and thebranch manager or supervisor submit an evaluationof the probationary employee, with a recommenda-tion for retention or termination, to the bakerypersonnel department for final action. For employeesother than probationary, the sales manager alone isresponsible for making periodic evaluations, includ-ing recommendations for individual merit increasesor general salary range increases which are alsosubject to bakery or regional approval. Although thesales manager and the branch manager or supervisorhas separate and final authority to implement theEmployer's four-step discipline-discharge procedureswith regard to thrift store employees, they customari-ly consult with one another prior to taking anydisciplinary action. At branches which have a branchsupervisor rather than a branch manager, only thesales manager can exercise discharge authority overthrift store employees. Also, in that connection, therecord shows that sales managers conduct all exitinterviews with discharged thrift store employees.The record testimony indicates that thrift storemanagers and employees usually report store oremployee problems to their sales manager in the327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourse of their regular and frequent daily visits, andwhen unable to do so they can and do consult withtheir branch manager or supervisor.Based on the record as a whole, we perceive thesales manager's role in the direct supervision of thriftstore employees to be far more significant than thatof the branch manager or supervisor, as the former isconcerned entirely with ensuring efficient bakery-wide thrift store operations which he oversees dailyby telephone and in person, while the latter isprimarily responsible for the warehousing, distribu-tion, and wholesale sales organization at the branchlevel, under the bakery sales hierarchy.In our opinion the degree of autonomy at the thriftstore level is critical to the unit issues raised herein.Contrary to the Regional Director, we find from theforegoing record evidence that there is insufficientmanagerial and supervisory autonomy at the localthrift store level to justify his single store unitfindings. At the outset, we note that thrift storemanagers are found by the Regional Director not tobe statutory supervisors. And, as is evident from theforegoing, exercise of branch supervisory authorityover thrift store employees is merely ancillary to thedirect supervision provided by the sales manager.Thus, in all the circumstances, especially the closegeographic proximity of the requested stores to otherstores, the pattern of the Employer's bargaining forother branch employees, and the absence of signifi-cant autonomy at the store level with respect to laborrelations matters, we conclude that the presumptionfavoring the requested single store units has beenrebutted.2Accordingly, as we have found that the thrift storeunits sought are not appropriate units for thepurposes of collective bargaining, and as the Peti-tioner has not indicated any desire to represent theEmployer's employees in any broader unit,3we shalldismiss the petition filed herein.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.MEMBER MURPHY, dissenting:I cannot agree with my colleagues that this petitionshould be dismissed. Rather, I find, as did the2 The Lawson Milk Company Division, Consolidated Foods Corporation,213 NLRB 360(1974).3 In finding the requested single thrift store units to be inappropriate, weneed not and do not pass upon the Employer's contention that the onlyappropriate unit herein must encompass employees in all 21 area thriftstores.Regional Director, that the record evidence concern-ing thrift store supervisory autonomy, bargaininghistory, employee interchange, and geographic prox-imity provides no basis for rebutting the presumptionfavoring the appropriateness for bargaining purposesof thrift store employees at the Hazel Crest andMatteson branches in separate, single store units. Inote that my colleagues do not take issue with thefindings of the Regional Director that there is nobargaining history applicable to thrift store employ-ees, that there is virtually no interchange amongthrift store employees, and that the thrift stores lackgeographic cohesiveness. Rather, their contrary viewis predicated wholly upon their finding of insufficientmanagerial and supervisory thrift store autonomy,which is based on their perception of the thrift storesales manager's role in the direct supervision of thriftstore employees as far more significant than that ofthe branch manager or supervisor.With respect to the role of the branch manager atMatteson and the branch supervisor at Hazel Crest,the record shows, and the majority members do notdispute, that they possess the same degree ofauthority as sales managers over thrift store employ-ees regarding hiring; probationary employee evalu-ation; operational and employee problems; andgrievances, discipline, and discharge, except that theauthority of branch supervisors is limited to an"initial say in the discharge and reprimand proce-dure ...." Admittedly, the branch manager orsupervisor is the Employer's only day-to-day supervi-sory and management individual who has fullauthority and responsibility for the entire branchoperation, including the thrift store; sales managersvisit branch stores less frequently than once a week.Thus, my colleagues' opinion as to the relativesignificance of the supervisory role played by salesmanagers vis-a-vis branch supervision does notnegate, or in any way detract from, the salient factthat the branch manager and supervisor exercisesignificant authority over thrift store employees inareas affecting their status.4Accordingly, in view of the lack of evidence torebut the presumption favoring single store units,and the fact that no labor organization seeks torepresent a broader unit, I would direct elections inthe units requested herein.4 See Erickson Barron Company, Holiday Station Stores, Inc., HolidayVillage, Inc., Lyndale Terminal Company, d/b/a Holiday Village, 226 NLRB1305 (1976); Pneumo Corporation, d/bla P &d C (Cross Co.), 228 NLRB 1443(1977).328